IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50572
                         Consolidated with
                            No. 00-50573
                            No. 00-50679
                            No. 01-50080
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HARRY SCHREIBER,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-95-CR-130-1-JN
                       --------------------
                          April 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     In these consolidated appeals, Harry Schreiber, federal

inmate #40454-002, appeals the denial of his postjudgment motion

for the production of witness statements (No. 00-50572), the

denial of his three motions for grand jury materials (No. 00-

50573), the denial of his FED. R. CRIM. P. 33 motion for a new

trial based on newly discovered evidence (No. 00-50679), and the

denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                       Nos. 00-50572, 00-50573,
                          00-50679, & 01-50080
                                   -2-

sentence.   Schreiber moves for sanctions against the Assistant

U.S. Attorney, to have the Government’s brief stricken, and for

release pending appeal.    The Government moves for the dismissal

as frivolous of Schreiber’s appeal from the denial of the 18

U.S.C. § 3582(c)(2) motion.    IT IS ORDERED that Schreiber’s

motions are DENIED.

     In challenging the district court’s denial of the motion

seeking the production of witness statements, Schreiber fails to

provide this court with a compliant initial brief.     See FED.

R. APP. P. 28(a).    Although Schreiber filed a reply brief, issues

raised in a reply brief but not in the initial appellate brief

are deemed abandoned.     United States v. Bullock, 71 F.3d 171,

178-79 (5th Cir. 1995).    No argument is presented for our

consideration.    Consequently, appeal No. 00-50572 is DISMISSED

for want of prosecution.     See Grant v. Cuellar, 59 F.3d 523, 525

(5th Cir. 1995); see 5TH CIR. R. 42.3.3.

     In challenging the district court’s denial of his motions

seeking grand jury materials (No. 00-50573), Schreiber presents

this court with conclusional assertions of massive fraud and

false testimony in an effort to conduct a fishing expedition into

grand jury materials.    Policy interests in the need for grand

jury secrecy do not end with the completion of a criminal

prosecution.     In re Grand Jury Testimony, 832 F.2d 60, 64 (5th

Cir. 1987).

     Schreiber raises in his pro se reply brief issues concerning

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), and the propriety

of the jury instructions.    Issues raised for the first time in a
                     Nos. 00-50572, 00-50573,
                        00-50679, & 01-50080
                                 -3-

reply brief are not properly before this court.      United States v.

Prince, 868 F.2d 1379, 1386 (5th Cir. 1989).    No abuse of

discretion is demonstrated by Schreiber in the district court’s

denial of his motions seeking grand jury materials.      See United

States v. Miramontez, 995 F.2d 56, 60 (5th Cir. 1993).

     This appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Appeal

No. 00-50573 is DISMISSED.   See 5TH CIR. R. 42.2.

     Represented by counsel, Schreiber challenges the denial of

his FED. R. CRIM. P. 33 motion seeking a new trial based on newly

discovered evidence (No. 00-50679).   Schreiber does not raise

arguments concerning his alleged newly discovered evidence, and

therefore, the issue is deemed abandoned.    See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).   Counsel relies on Apprendi

to support the argument that Schreiber’s sentence violates due

process because certain sentencing factors should have been

alleged in the indictment but were not, and therefore, these

factors were not proved beyond a reasonable doubt to the jury.

     Apprendi does not constitute newly discovered evidence.     “A

motion for new trial based on any other grounds than newly

discovered evidence must be made within seven days after verdict

or finding of guilty.”   United States v. Scott, 159 F.3d 916, 925

(5th Cir. 1998).   Schreiber’s Apprendi issue is not properly

before this court on the appeal from the denial of his Rule 33

motion premised on newly discovered evidence.     See id. at 925.
                     Nos. 00-50572, 00-50573,
                        00-50679, & 01-50080
                                 -4-

     Appeal No. 00-50679 is without arguable merit and thus is

frivolous.   See Howard, 707 F.2d at 219-20.     Consequently, it is

DISMISSED.   See 5TH CIR. R. 42.2.

     Proceeding pro se, Schreiber argues that the district court

abused its discretion in denying his 18 U.S.C. § 3582(c)(2)

motion.   He asserts that Apprendi is a retroactive, clarifying

amendment to the sentencing guidelines and that, under Apprendi,

his sentence should be reduced.      He also contends that the direct

appeal is still pending -- thus he is entitled to the benefit of

Apprendi’s holding -- and that this court should remand this case

to another district court judge.

     No abuse of discretion in the district court’s ruling is

demonstrated.   See United States v. Mueller, 168 F.3d 186, 188

(5th Cir. 1999).   “Section 3582(c)(2) permits a district court to

reduce a term of imprisonment when it is based upon a sentencing

range that has subsequently been lowered by an amendment to the

Sentencing Guidelines, if such a reduction is consistent with the

policy statements issued by the Sentencing Commission.”      United

States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997).     As noted by

the Government in its motion to dismiss, Apprendi is not an

amendment to the guidelines, and U.S.S.G. § 1.B1.10(c) does not

list an amendment to U.S.S.G. § 6A1.3 like an amendment suggested

by Schreiber.   Apprendi held, in addressing a state criminal

statute, that “any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a

jury, and proved beyond a reasonable doubt.”      Apprendi, 120 S.
                     Nos. 00-50572, 00-50573,
                        00-50679, & 01-50080
                                 -5-

Ct. at 2362-63.   As for Schreiber’s contention that his direct

criminal appeal is still pending, mandate issued June 16, 2000.

     Because appeal No. 01-50080 is without arguable merit, the

Government’s motion to dismiss is GRANTED and the appeal is

DISMISSED as frivolous.   See 5TH CIR. R. 42.2.

     We caution Schreiber that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   To avoid sanctions, Schreiber is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     MOTION TO DISMISS GRANTED.   REMAINING MOTIONS DENIED.

APPEALS DISMISSED.   SANCTION WARNING ISSUED.